Citation Nr: 1013137	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, secondary to diabetes mellitus. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiomegaly, secondary to diabetes mellitus. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney stones, secondary to diabetes mellitus. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus. 

6.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus. 

7.  Entitlement to service connection for cardiomegaly, 
secondary to diabetes mellitus. 

8.  Entitlement to service connection for a kidney disorder, 
secondary to diabetes mellitus. 

9.  Entitlement to service connection for a bilateral 
hearing loss disability. 

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for a mental 
condition, to include post-traumatic stress disorder (PTSD), 
depression, and a panic disorder with agoraphobia. 

12.  Entitlement to service connection for a lung disorder. 

13.  Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeal 
(hereinafter Board) on appeal from a July 2007 rating 
decision, by the Muskogee, Oklahoma, Regional Office (RO), 
which denied the Veteran's attempt to reopen his claims of 
entitlement to service connection for hearing loss and 
tinnitus; the rating action also denied the attempt to 
reopen the claims for service connection for hypertension, 
cardiomegaly, and kidney stones, all claimed as secondary to 
the service-connected diabetes mellitus, type II.  That 
rating action also denied service connection for a mental 
condition, including depression, service connection for a 
lung disorder, as well as a claim for an increased rating 
for diabetes mellitus, type II.  The Veteran perfected a 
timely appeal to that decision.  

In November 2009, the Veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, sitting at the RO.  A transcript of that 
hearing is of record.  

The issues of entitlement to service connection for hearing 
loss, tinnitus, a mental condition to include depression, 
PTSD and a panic disorder, and a lung disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO 
denied service connection for hypertension, cardiomegaly, 
and kidney stones as secondary to diabetes mellitus.  

2.  The evidence associated with the claims file subsequent 
to the June 2004 rating decision relates to an unestablished 
fact necessary to substantiate the service connection claims 
for hypertension, cardiomegaly, and kidney stones as 
secondary to diabetes mellitus, and raises a reasonable 
possibility of substantiating the claim.  

3.  In an unappealed October 2004 rating decision, the RO 
denied service connection for hearing loss and tinnitus.  

4.  The evidence associated with the claims file subsequent 
to the October 2004 rating decision relates to an 
unestablished fact necessary to substantiate the service 
connection claims for hearing loss and tinnitus.

5.  The competent evidence demonstrates that the Veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus type II.  

6.  The evidence reasonably establishes that the Veteran's 
cardiomegaly is aggravated by his service-connected diabetes 
mellitus, type II.  

7.  The evidence reasonably establishes that the Veteran's 
kidney disorder is proximately due to his service-connected 
diabetes mellitus, type II.  

8.  The Veteran's service-connected diabetes mellitus, type 
II, requires the use of oral hypoglycemic agents and 
restricted diet, but he does not require treatment with 
insulin and/or regulation of activities.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied entitlement 
to service connection for hypertension as secondary to 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).  

2.  Evidence received since the June 2004 rating decision is 
new and material; therefore, the Veteran's claim for service 
connection for hypertension as secondary to diabetes 
mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The June 2004 rating decision, which denied entitlement 
to service connection for cardiomegaly as secondary to 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).  

4.  Evidence received since the June 2004 rating decision is 
new and material; therefore, the Veteran's claim for service 
connection for cardiomegaly as secondary to diabetes 
mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

5.  The June 2004 rating decision, which denied entitlement 
to service connection for kidney stones as secondary to 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).  

6.  Evidence received since the June 2004 rating decision is 
new and material; therefore, the Veteran's claims for 
service connection for kidney stones as secondary to 
diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

7.  The October 2004 rating decision, which denied 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

8.  Evidence received since the October 2004 rating decision 
is new and material; therefore, the Veteran's claims for 
service connection for hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).  

9.  The October 2004 rating decision, which denied 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

10.  Evidence received since the October 2004 rating 
decision is new and material; therefore, the Veteran's 
claims for service connection for tinnitus is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).  

11.  Hypertension is proximately due to the Veteran's 
service-connected diabetes mellitus type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

12.  Cardiomegaly is proximately due to the Veteran's 
service-connected diabetes mellitus type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

13.  The Veteran's kidney disorder is proximately due to the 
Veteran's service-connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).  

14.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In a new and material evidence claim, the 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2007 from the RO to the Veteran 
which was issued prior to the RO decision in July 2007.  An 
additional letter was issued in May 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The 
Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded the Veteran are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the 
Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran entered active duty in September 1964.  His DD 
Form 214 indicates that he served in Vietnam, and was 
awarded the Vietnam Campaign Medal, the National Defense 
Service Medal, and the Vietnam Service Medal.  He served as 
a personnel specialist.  At his enlistment examination in 
September 1964, an audiometric examination revealed pure 
tone thresholds of -10, -10, -10, and -10 at the 500, 1000, 
2000, and 4000 Hertz levels in the right ear, and -10, -10, 
-10, and 0 at the same Hertz levels in the left ear.  His 
blood pressure reading was 120/80.  In September 1966, the 
Veteran complained of trouble breathing; he was subsequently 
diagnosed with upper respiratory infection.  On the occasion 
of his separation examination in September 1967, clinical 
evaluation of the ears and lungs was normal.  No 
audiological evaluation of his hearing was conducted.  His 
blood pressure was measured at 110/68.

The Veteran's initial claim for service connection (VA Form 
21-4138) was received in August 2003.  Submitted in support 
of the claim were VA progress notes dated in November 2003, 
indicating that the Veteran was seen at the clinic to 
establish himself.  It was noted that the Veteran's private 
doctor sent him for cardiac evaluation for hypertension.  It 
was reported that he had a stress test and echocardiogram in 
August 2003, and was told that he had cardiomegaly.  The 
Veteran also reported that he sees a private nephrologist; 
he noted that he had passed 5 stones and still had another 2 
on the left side.  Following a physical evaluation, the 
Veteran was diagnosed with diabetes mellitus, hypertension, 
history of nephrolethiasis, history of recurrent  urinary 
tract infection, history of cardiomegaly, and obesity.  

The Veteran was afforded a VA examination in April 2004.  At 
that time, he reported that he has been told that he has 
enlarged heart for the past two years.  He reported that he 
has had angina in the past; he gets flare ups off and on.  
The Veteran also reported that he has been diagnosed with 
high blood pressure for the past 5 years; he is taking 
medication to control his blood pressure.  He further 
reported that he has been diagnosed with diabetes for the 
past 5 years; he has never been hospitalized for high or low 
blood sugar.  He sees his physician once every month.  His 
diabetes is controlled with diet, which is low in 
carbohydrates.  He is not on any medication or insulin.  It 
was noted that his diabetes may have affected his heart; 
however, he walks on a treadmill 30 minutes twice daily.  It 
may also have affected his kidneys, in that he has extreme 
fatigue and swelling of the legs and high blood pressure.  
It has not caused him to have any functional impairment or 
time lost from work to his knowledge.  

On examination, it was noted that the Veteran weighs 317 
pounds.  His blood pressure readings were 136/82, 148/88, 
and 132/84.  High blood pressure claimed as a condition with 
Toprol and Lotensin used to control it.  The Veteran was 
described as obese.  Eyes, skin, neck, lungs and heart were 
described as normal.  Diagnostic testing performed included 
EKG which revealed normal sinus rhythm.  Chest x-ray did not 
reveal any active pulmonary disease.  Heart was borderline 
enlarged.  The examiner noted that for the Veteran's claimed 
condition of cardiomegaly, the diagnosis had not changed; 
for the claimed condition of hypertension, the diagnosis was 
essential hypertension, which is less likely secondary to 
diabetes.  However, it is more likely that the Veteran's 
cardiomegaly may well be secondary to hypertension and 
hypertensive heart disease.  The examiner also confirmed a 
diagnosis of diabetes mellitus, type 2.  It was noted that 
no renal disease was identified.  

A May 2004 VA progress note indicates that the Veteran was 
notified that he was not eligible for glucose strips since 
he is not on insulin.  

By a rating action in June 2004, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent 
disabling, effective August 18, 2003.  That rating action 
denied service connection for hypertension, cardiomegaly, 
kidney stones, hearing loss and tinnitus.  The Veteran was 
informed of this decision and of his appellate and 
procedural rights by letter dated in June 2004.  He did not 
appeal that decision.

An October 2004 rating action confirmed and continued the 
denial of service connection for hearing loss and tinnitus.  
The Veteran was informed of this decision and of his 
appellate and procedural rights by letter dated in November 
2004.  he did not appeal that decision.

In a rating action, dated in October 2004, the RO increased 
the evaluation for the Veteran's diabetes mellitus, type II, 
from 10 percent to 20 percent, effective May 12, 2004.  

In December 2006, the Veteran submitted an application for 
compensation, seeking to reopen his claims for service 
connection and an increased rating for diabetes mellitus.  
Submitted in support of his claim was a statement from the 
Veteran's spouse, dated in December 2006, detailing the 
changes that she has witnessed in the Veteran's behavior 
over the years.  She stated that, prior to service, the 
Veteran was happy, energetic and he liked everyone.  
However, when they reunited in 1994, she observed a huge 
change in him; she stated that he experienced bouts of 
depression.  She stated that the Veteran was no longer 
happy; he would get mad at the littlest things, throw temper 
tantrums and get very angry.  She further noted that the 
Veteran had become paranoid and had impaired memory.  

Submitted in support of the Veteran's reopened claim were 
treatment records, VA as well as private treatment reports, 
dated from April 2004 to January 2007.  These records show 
that the Veteran received ongoing clinical evaluation and 
treatment for diabetes mellitus, hypertension, urinary tract 
infection, a kidney disorder, hearing loss and tinnitus.  A 
primary care treatment note, dated in May 2004, reflects 
diagnoses of diabetes mellitus, hypertension, 
nephrolethiasis, obesity, and chronic obstructive pulmonary 
disease (COPD).  A February 2005 VA progress note reflects 
an assessment of hearing disorder, cardiomyopathy, diabetes 
mellitus, hypertension, and history of nephrolethiasis and 
recurrent urinary tract infection.  A primary care visit 
note, dated in September 2005, reflects diagnoses of 
hypertension, nephrolithiasis, and tinnitus.  The record 
indicates that the Veteran was referred for an Audiological 
consultation in December 2005, which revealed mild high 
frequency sensorineural loss in the right ear and a moderate 
high frequency sensorineural hearing loss in the left ear.  
It was also noted that the Veteran had intermittent tinnitus 
in the left ear.  A July 2006 VA progress note indicates 
that the Veteran was using an inhaler four times a day for 
bronchospams.  A private pulmonary function test, conducted 
in June 2006, revealed moderate restrictive ventilatory 
defect, moderately reduced total lung capacity.  It was 
noted that these findings can be seen with interstitial lung 
disease or pulmonary vascular disease.  When seen in January 
2007, it was noted that the Veteran was using Albuterol.  

The Veteran was afforded a VA examination in April 2007.  At 
that time, it was noted that the Veteran has been suffering 
from diabetes mellitus; the condition has existed for 12 
years.  He does not have a history of diabetic ketoacidosis, 
and he does not have problems with hypoglycemia.  It was 
noted that, on average, he visits the doctor 2 times per 
month for his diabetes.  It was also noted that treatment of 
the diabetes include taking Glipizide once a day; and he 
takes Metformin twice a day.  The diabetes affects his heart 
resulting in cardiomegaly and hypertension; this problem has 
been present for 12 years.  The Veteran also noted that the 
diabetes affects the kidneys resulting in kidney stones.  
The kidney problems have resulted in complications of 
swelling of the legs, weakness, extreme fatigue, high blood 
pressure and limitation of exertion.  The problem has been 
treated with oral medication and lipsoticksi.  

On examination, blood pressure readings were 158/72, 168/82, 
and 166/80.  The Veteran's blood pressure is controlled by 
the medication Lisinopril.  Breath sounds were symmetric.  
No rhonchi or rales.  Expiratory phase is within normal 
limits.  There were no heaves or thrills.  Regular sinus 
rhythm; no murmurs or gallops were noted.  Chest x-rays 
showed cardiomegaly, and minimal pulmonary vascular 
congestion.  The examiner stated that the established 
diagnosis was diabetes mellitus; he noted that the 
disability had progressed to diabetes mellitus with 
peripheral neuropathy.  The examiner noted that the Veteran 
also suffers from essential hypertension which is not a 
complication of diabetes.  He also suffers from renal 
problems and the diagnosis is urinary tract infection.  The 
examiner stated that the renal condition is at least as 
likely as not a complication of diabetes because the 
severity of the complication is deemed to be caused by the 
diabetes.  The examiner related that the diabetes does not 
cause any restriction of activities.  The Veteran does not 
have a non-diabetic condition of hypertension that is 
aggravated by the diabetes.  

In an addendum to the above examination, dated in April 
2007, the examiner reported a diagnosis of cardiomegaly with 
grade I diastolic dysfunction.  The examiner stated that 
that diagnosis is aggravated by the Veteran's diabetes, the 
extent of which is purely speculation.  The examiner 
explained that hypertension can lead to cardiomegaly and 
hypertension itself is exacerbated/aggravated by the 
increased vascular resistance caused by diabetes.  
Therefore, cardiomegaly is aggravated by diabetes.  

Of record are private treatment reports from Dr. Jacque 
Petray dated from July 2007 through August 2007 reflecting 
evaluation for cardiac and vascular disease.  In a 
statement, dated in September 2007, Dr. Petray indicated 
that the Veteran has been diagnosed with coronary artery 
disease, pulmonary hypertension, and chronic ischemic heart 
disease; he stated that those problems are caused by a 
combination of uncontrolled diabetes, hypercholesterolemia 
and hypertension.  

Received in December 2007 were VA progress notes dated from 
April 2007 through November 2007 which show that the Veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including diabetes mellitus, 
hypertension, nephrolithiasis, and history of enlarged 
heart.  

At personal hearing in November 2009, the Veteran maintained 
that he has several disabilities that are caused by his 
service-connected diabetes mellitus.  The Veteran reported 
that his private doctor has been treating him for congestive 
heart failure related to his diabetes mellitus.  The Veteran 
maintained his heart condition and diabetes were not due to 
his obesity because he was diagnosed with those conditions 
prior to becoming obese.  The Veteran reported that his 
doctors have told him that the leading cause of arterial 
blockage is diabetes; and, he stated that hypertension has 
been known to be related to diabetes mellitus.  The Veteran 
also testified that even though he is not on insulin, he is 
currently taking at least three oral medications.  The 
Veteran indicated that his doctor has not put him on insulin 
because of the potential affect on his kidneys.  The Veteran 
related that he is also on a restricted diet; he stated that 
his activities are regulated to the extent that he is only 
able to work on the treadmill.  

Submitted at the hearing was a statement from Dr. John 
Summers, dated in September 2007, wherein he explained that 
coronary artery disease is the result of numerous risk 
factors.  He stated that diabetes is one risk factor, along 
with hypertension, hyperlipidemia, family history, tobacco 
use, and exogenous obesity.  

Also submitted was a statement from Dr. Scott A. Ghere, 
dated in October 2009, indicating that the Veteran has been 
under his care for one year now, and he has developed 
problems over that year with his kidneys and their function.  
He stated that this dysfunction stems from his diabetes and 
the chronic destruction that is caused by this progressive 
disease.  

III.  Legal Analysis

A.  New and Material Evidence

When a claimant fails to timely appeal an RO decision 
denying his or her claim for benefits, that decision becomes 
final and can no longer be challenged except on the basis of 
clear and unmistakable error.  See DiCarlo v. Nicholson, 20 
Vet. App. 52, 55 (2006) (except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen 
the claim for service connection for his claimed 
disabilities after August 29, 2001, the Board will apply 
these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

1) Hypertension and Cardiomegaly, Secondary to Diabetes 
Mellitus  

Service connection for hypertension and cardiomegaly was 
denied in a June 2004 rating decision.  The decision was 
based on a finding that the evidence did not show that 
hypertension and cardiomegaly were related to his service-
connected diabetes mellitus.  Rather, a VA examination 
stated that he had essential hypertension which was not 
secondary to diabetes, and that his cardiomegaly was 
secondary to hypertension and hypertension heart disease.  
The Veteran did not appeal that decision and as such, it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence added to the record since the June 2004 rating 
decision is new and material, and it tends to relate to an 
unestablished fact.  The new medical evidence, which 
includes VA as well as private treatment reports, included 
diagnoses of hypertension and cardiomegaly.  The new medical 
evidence also includes an April 2007 VA examination report, 
which states that hypertension can lead to cardomegaly and 
hypertension itself is exacerbated/aggravated by the 
increased vascular resistance caused by diabetes.  The 
examiner concluded that cardiomegaly is aggravated by 
diabetes.  Since the previous denial was premised on a 
finding that hypertension and cardiomegaly were not shown to 
be related to diabetes mellitus, evidence suggesting that 
these disabilities are aggravated by diabetes mellitus tends 
to relate to an unestablished fact necessary to substantiate 
the claims.  Hence, the additional evidence received is both 
new and material, and the claims of service connection for 
hypertension and cardiomegaly, secondary to diabetes 
mellitus may be reopened.  

2) Kidney Stones, Secondary to Diabetes Mellitus

As noted above, service connection for kidney stones was 
previously addressed in a rating action in June 2004.  At 
that time, the evidence included the service medical 
records, the veteran's claim, and post-service VA progress 
notes, as well as a VA examination report.  In June 2004, 
the RO denied the claim on a finding that the service 
medical records doe not show complaints or treatment for 
kidney stones, nor was there medical evidence showing a 
diagnosed kidney condition within one year of separation 
from service; and, the evidence did not show that the 
currently diagnosed nephrolithiasis began in or was caused 
by service.  The veteran was informed of the determination 
and of the right to appeal; the Veteran did not perfect a 
timely appeal of the decision, and it became final.  

The evidence submitted subsequent to the June 2004 rating 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material.  In this 
regard, the Board specifically finds that the April 2007 VA 
examination report indicating that the Veteran has a renal 
condition which is a complication of his service-connected 
diabetes constitutes material evidence.  Presuming such 
evidence is credible for the limited purpose of ascertaining 
its materiality, this would relate to the unestablished 
element of a secondary relationship between the currently 
claimed disability and a service-connected disorder which is 
necessary to substantiate the Veteran's claim under 38 
C.F.R. § 3.310.  (Service connection may be granted for 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).)  

Essentially, the additional evidence received since the June 
2004 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the service connection for a kidney 
disorder is reopened.  

3) Hearing Loss and Tinnitus

In the prior final October 2004 rating decision, the RO 
denied service connection for a hearing loss and tinnitus, 
in part, because there was no objective medical evidence of 
a current disability associated with service.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final October 2004 rating decision.  Specifically, 
recent VA treatment records document current treatment for 
hearing loss and tinnitus.  Thus, presuming the credibility 
of this evidence, these records now demonstrate medical 
evidence of current disabilities.  So this evidence relates 
to an unestablished fact necessary to substantiate his 
claims and raises a reasonable possibility of substantiating 
his claims; that is to say, this evidence is new and 
material and his claims are reopened.  The Board emphasizes 
it is applying the law with a broad and liberal 
interpretation in reopening these claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

For certain chronic diseases, such as arthritis and 
cardiovascular disease that includes hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.  

Service connection may also be established for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a); See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Service connection can also be granted for a disability 
where a service-connected disability aggravates a 
nonservice-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a lay person is competent to identify the medical 
condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

In this case, the Veteran does not contend and his medical 
records do not indicate that he had hypertension, 
cardiomegaly, or a kidney disorder in service or within one 
year of discharge from active duty.  Rather, the Veteran 
contends that he now has these disabilities, and that they 
are secondary to his service-connected diabetes mellitus, 
type II.  

The Veteran underwent a VA medical examination in April 
2004.  After examining the appellant, the examiner rendered 
a diagnosis of essential hypertension, which he stated was 
less likely secondary to diabetes.  The examiner also stated 
that the Veteran's diagnosed cardiomegaly was secondary to 
hypertension and hypertensive heart disease.  

On the occasion of a more recent examination in April 2007, 
the examiner reviewed the claims file and indicated that the 
Veteran's diabetes has affected his heart resulting in 
cardiomegaly and hypertension; he also noted that the 
diabetes affects the kidneys resulting in kidney stones.  
After examining the Veteran, the examiner rendered a 
diagnosis of essential hypertension, which is not a 
complication of diabetes.  However, in an addendum, the 
examiner stated that the Veteran has cardiomegaly which is 
aggravated by his diabetes.  The examiner also explained 
that hypertension can lead to cardiomegaly and hypertension 
itself is exacerbated/aggravated by the increased vascular 
resistance caused by diabetes.  The examiner also stated 
that the Veteran has a renal condition which is as likely as 
not a complication of diabetes.  

In a statement, dated in October 2009, Dr. Scott A. Ghere 
indicated that the Veteran has developed problems over that 
year with his kidneys and their function; he stated that 
this dysfunction stems from his diabetes and the chronic 
destruction that is caused by this progressive disease.  

When the aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Board finds the statements 
of the VA examiner and Dr. Ghere to be sufficient medical 
evidence of a link between diabetes mellitus and the 
Veteran's hypertension, cardiomegaly, and kidney disorder.  
Pursuant to law, therefore, to the extent there is 
aggravation, service connection for these disabilities is in 
order.  Consequently, the Veteran is entitled to service 
connection for the amount of hypertension, cardiomegaly and 
kidney disability exacerbation attributable to the diabetes 
mellitus.  

C.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).  In addition, a disability rating may 
require re-evaluation in accordance with changes in a 
Veteran's condition.  It is thus essential in determining 
the level of current impairment that the disability is 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2009).  Finally, in cases where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
A 20 percent disability rating is appropriate for diabetes 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating 
is appropriate for diabetes requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  According to Note 1, 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

In this case, the RO has evaluated the Veteran's 
disabilities mellitus, type II as 20 percent disabling 
pursuant to Diagnostic Code 7913.  That code section 
provides a 20 percent evaluation where diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and restricted diet.  To be entitled to the next-
higher 40 percent evaluation, the evidence must demonstrate 
that diabetes mellitus requires insulin, a restricted diet 
and regulation of activities.  Moreover, Note (1) indicates 
that compensable complications are to be separately rated 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Finally, a 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities.  Under the 
Diagnostic Code, regulation of activities means avoidance of 
strenuous occupational and recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the severity of the 
Veteran's DM, type II, and that a higher rating is not 
warranted.  In order to be entitled to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show that the Veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  These criteria are conjunctive, meaning all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  

Based on the evidence of record, a higher disability rating 
in excess of 20 percent for the Veteran's diabetes mellitus, 
type II, is not warranted.  The evidence overall reflects 
the Veteran's diabetes continues to meet the 20 percent 
criteria as he is shown to require a restricted diet and 
oral hypoglycemics.  However, there is no indication that 
his treating physicians have regulated his activities due to 
his diabetes.  None of the medical records suggest any 
regulation or restriction of his activities based on his 
diabetes, aside from dietary restrictions.  In fact, during 
the April 2007 VA examination, it was specifically noted 
that the diabetes does not cause any restrictions of 
activities.  Nor is there evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  While the Veteran reported having 
clinical visits every two weeks, the contention is not 
supported by the evidentiary record.  Rather, during a 
follow up evaluation with his primary care physician in 
August 2007, it was noted that the Veteran was scheduled to 
return in 4 months.  Thus, the preponderance of the evidence 
is against a finding that the Veteran must regulate his 
activities due to his diabetes, which is required to warrant 
a higher 40 percent rating.  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in this case.

In an exceptional case, an evaluation is available on an 
extraschedular basis.  This case, however, is not 
exceptional as the schedular criteria are adequate to 
evaluate the Veteran's diabetes.  There is no evidence of 
record establishing that this disability causes marked 
interference with employment or necessitates frequent 
periods of hospitalization.  The Veteran's claim for an 
increased evaluation for disabilities mellitus, type II does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board is thus not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1) (2009).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In reaching this decision, the Board considered the complete 
history of the Veteran's diabetes as well as the current 
clinical manifestations and the effect this disability has 
on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, however as the 
preponderance of the evidence is against the claim, doctrine 
is not for application and the claim must therefore be 
denied.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension secondary 
to diabetes mellitus is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for cardiomegaly secondary 
to diabetes mellitus is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for kidney stones 
secondary to diabetes mellitus is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.  To this extent only, the claim is granted. 

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.  
To this extent only, the claim is granted.

Service connection for hypertension, secondary to service-
connected diabetes mellitus type II, is granted.  

Service connection for cardiomegaly, secondary to service-
connected diabetes mellitus type II, is granted.  

Service connection for a kidney disorder, secondary to 
service-connected diabetes mellitus type II, is granted.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can 
be issued on the merits of the claims.  Such development 
would ensure that the Veteran's due process rights, 
including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008), are met.  The specific bases for 
remand are set forth below.  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, a mental condition to include depression, 
PSTD, and a panic disorder, and for a lung disorder.

Hearing Loss and Tinnitus

Concerning his claimed hearing impairment, the Veteran 
stated he did not receive treatment or evaluation for 
hearing loss in service, but he believes his disability is 
related to noise exposure in service.  In a statement in 
support of claim, dated in July 2007, the Veteran indicated 
that his hearing loss and tinnitus were caused by his 
exposure to gunfire, artillery fire and explosions on the 
perimeter.  The Veteran indicated that he was stationed in 
PhuTai near Quin Yon in Vietnam, and they received 
continuous bouts of mortar and rocket attacks.  The Veteran 
also reported that, while his MOS was as a clerk typist, he 
was assigned to an armored unit; as such, he went out on 
filed exercises and was exposed to a lot of noise from live 
fire and gunnery fire.  He further noted that their tents 
were build close to the gunnery ranges.  

As noted above, the medical evidence of record now reveals 
that the Veteran was is diagnosed with mild high frequency 
sensorineural loss in the right ear and moderate high 
frequency sensorineural loss in the left ear with 
intermittent tinnitus in the left ear.  However, there is no 
opinion of record as to whether the Veteran's current 
hearing impairment and tinnitus are related to his in-
service noise exposure.  He has not been afforded a VA 
examination regarding bilateral hearing loss.  

Mental Condition to include Depression, PTSD, and a Panic 
Disorder

The claims folder contains competent evidence reflecting 
that the Veteran has a psychological disorder variously 
characterized as depressive disorder, psychosis; panic 
disorder with agoraphobia, and PTSD.  

The record also indicates that the Veteran's psychiatric 
disorders may be associated with active service.  The STRs 
indicate that the Veteran was seen at a neuropsychiatric 
clinic in August 1967 with feeling of inadequacy and 
insecurity especially regarding the future.  He was 
diagnosed with adjustment reaction.  Thus, it is conceivable 
that the Veteran's psychological disabilities were 
manifested during service.  In view of this, the Veteran 
should be afforded a VA examination to identify his current, 
correct psychiatric diagnosis (es) and to specifically 
address whether any are related to service as detailed 
below.  38 C.F.R. § 3.159(c) (4) (2009).  

Moreover, throughout the pendency of this appeal, the 
Veteran's claim of service connection for a mental condition 
has been adjudicated on a direct service connection basis.  
However, in his notice of disagreement in July 2007, the 
Veteran clarified that this disorder was being claimed as 
due to his service-connected disorders.  The Veteran 
specifically indicated that he is receiving treatment for 
depression which is caused by his diabetes and other related 
disabilities.  See 38 C.F.R. § 3.310 (2009).  Several recent 
Court and Federal Circuit decisions address this type of 
situation, where an alternate theory of service connection 
is presented to the Board.  In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), which concerned both direct and presumptive 
service connection, the Court noted that although there may 
be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute 
the same claim.  Id. at 313; see also Schroeder v. West, 212 
F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 
2005).  The RO must provide notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) pertaining to the secondary 
service connection claim.  

Lung Disorder

As noted above, service connection is in effect for diabetes 
mellitus type II.  In his July 2007 Notice of Disagreement, 
the Veteran maintained that his current lung condition was 
secondary to his service connected diabetes.  

The treatment reports, VA as well as private, indicate that 
the Veteran is using inhalers to control bronchospams.  In a 
treatment report from Dr. Bruce Barton, dated in June 2006, 
it was noted that a pulmonary function test showed moderate 
restrictive ventilatory defect and moderately reduced total 
lung capacity.  In a statement, dated in September 2007, Dr. 
Petray indicated that the Veteran has been diagnosed with 
pulmonary hypertension, which is caused by a combination of 
uncontrolled diabetes, hypercholesterolemia and 
hypertension.  In addition, in a statement dated in October 
2009, Dr. Ghere stated that the Veteran has shortness of 
breath event to mild activity.  He also suggests that this 
disability is due to the Veteran's diabetes.  

In light of the foregoing, the Veteran must be afforded VA 
medical examinations to determine the nature, extent, and 
etiology of his claimed disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA as well as non-VA, who have treated 
the Veteran for his claimed hearing, 
psychiatric and lung disorders since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.  If the records 
are not available, a notation to that 
effect should be placed in the claims 
file and the Veteran notified of the 
problem.  Regardless of the Veteran's 
response, the RO should obtain all 
outstanding VA treatment notes which are 
not already in the claims folder.  

2.  The RO should arrange for the 
Veteran to undergo a VA Audiological 
examination.  The entire claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at 
least a 50% probability) that any 
current hearing loss and tinnitus had 
their onset during the Veteran's 
military service, or are otherwise 
causally related to any incident 
thereof, to include noise exposure or 
other acoustic trauma.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

3.  The Veteran should also be afforded 
a VA psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review and all indicated testing should 
be conducted.  Based on the examination 
and review of the record, the examiner 
should identify all psychiatric 
impairment that is present and describe 
the nature of any that has been 
identified.  As to any psychiatric 
disorder diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
condition is related to the Veteran's 
service.  If the examiner concludes that 
the veteran has PTSD, the examiner 
should further identify the stressor(s) 
considered to have caused the disorder.  
The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.  

With regard to the claimed depressive 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any currently 
depressive disorder either (1) was 
caused or (2) permanently worsened as a 
result of the veteran's service-
connected disabilities.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

4.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed lung disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, 
the examiner should identify all lung 
disorder (s) found and describe the 
nature of any that has been identified.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that any lung 
disorder found is etiologically related 
to the Veteran's service connected 
diabetes or to the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

5.  Then, the RO should  review the 
claims file.  If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective 
action should be undertaken before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998). 

6.  Thereafter, the RO should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority..  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

After the above actions have been accomplished and there has 
been compliance with appellate procedure, the case should be 
returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the Veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the Veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


